     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 1 of 35




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

EARNEST M. WRIGHT,           )
                             )
     Plaintiff,              )
                             )
v.                           )                     CASE NO. 2:10-cv-00841-RAH
                             )                           WO
                             )
STATE OF ALABAMA, DEPARTMENT )
OF CORRECTIONS, et al.,      )
                             )
     Defendants.             )

                  MEMORANDUM OPINION AND ORDER


I.    INTRODUCTION

      This matter arises from either a lapse in pivotal security procedures by an

officer with a checkered professional history—or inimical discrimination and

retaliation against a well-meaning guard—at one of this state’s carceral institutions.

      Earnest M. Wright (Wright or Plaintiff) is an African-American correctional

officer stationed at the Donaldson Correctional Facility (Donaldson), formerly

known as West Jefferson Correctional Facility (WJCF), a maximum-security prison

facility operated by the Alabama Department of Corrections (ADOC) near

Bessemer, Alabama. The ADOC terminated Wright from his position in February

1994 but re-hired him in March 2007. This lawsuit concerns his 1994 termination,

which Wright claims was discriminatory based upon his race and in retaliation for
                                          1
      Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 2 of 35




his filing of a charge of discrimination (Charge) with the United States Equal

Employment Opportunity Commission (EEOC) in 1992, in violation of Title VII of

the Civil Rights Act of 1964, as amended, and 42 U.S.C. § 1981 and § 1983. Aside

from the ADOC, Wright also sues the current Commissioner of the ADOC, Jefferson

S. Dunn (Dunn), and both the Alabama State Personnel Department (ASPD) and its

present Director, Jackie B. Graham (Graham) (collectively, Defendants).

       Pending before the Court are the Defendants' motions for summary judgment

(Motions). (Docs. 31, 36.) These Motions are supported by extensive briefs and

documentary materials, (Docs. 32, 37), as corrected (Docs. 43, 47). Wright has

responded with a motion as well as additional evidentiary submissions, (Docs. 44-

45), to which Defendants have now replied, (Docs. 52-53).

       Having carefully reviewed these materials, for the reasons more fully set forth

below, this Court concludes that the Defendants' motions are due to be granted.

II.    JURISDICTION

       This Court has original subject matter jurisdiction pursuant to 42 U.S.C.

§1331 and § 1343 and statutory jurisdictional under 42 U.S.C. § 2000e-5.1 While

the parties do not challenge venue, the Court independently concludes that venue

properly lies in the Middle District of Alabama. 28 U.S.C. § 1391.



1
 In this opinion, any and all references to “Section []” or “§ []” are to parts of this title of the
United States Code (Code).
                                                 2
       Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 3 of 35




III.   FACTS AND PROCEDURAL HISTORY

       A.     Wright’s Performance: Pre-November 11, 1993

       Wright initially was hired by the ADOC as a Correctional Officer Trainee on

April 7, 1986. (Doc. 32-1.) ADOC assigned him to WJCF on May 14, 1986. (Doc.

32 at 1.) After completing a probational term, he received an automatic promotion

to a Correctional Officer I on June 20, 1987. (Doc. 32-3.) He subsequently received

“periodic raises” but no promotion during his first stint at WJCF (Doc. 44 at 1).2

       The genesis of the parties’ instant conflict took place in the fall of 1992. On

September 17, 1992, via letter, ADOC informed Wright of his selection for

termination “as part of a layoff” compelled by a funding shortfall. (Doc. 44 at 1-2;

see also Doc. 45-1 at 15; Doc. 45-10 at 2-3.) “[I]n no way discreditable” to Wright,

this missive listed his date of termination as October 2, 1992. (Doc. 45-1 at 15; Doc.

45-10 at 2.) On November 2, 1992, Wright filed the Charge in direct response to

this specific notification. (Doc. 45-1 at 18; see also Doc. 44 at 1-2, Doc. 45-10 at

5.) While the Charge alleged a parade of Alabama state officials had discriminated

against Wright “because of . . . [his] Race, Black, in all terms and conditions of

employment,” it characterized his termination as discriminatory for one reason:



2
 Wright returned to Donaldson as a correctional officer on June 18, 2007. (Doc. 32-9; see also
Doc. 32-11.)
                                              3
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 4 of 35




“[T]here are whites with less seniority than me who are not being terminated.” (Doc.

45-1 at 18; Doc. 45-10 at 5.) ADOC received notice of this action on November 10,

1992. (Doc. 44 at 2.) Ultimately, no layoffs took place because the state legislature

increased funding to the ADOC. (Doc. 45-6 at 11; see also Doc. 44 at 2; Doc. 45-1

at 21; Doc. 45-10 at 2-3, 12, 14.)

      On January 25, 1993, Wright received a letter of reprimand from the warden,

John E. Nagle (Nagle), at WJCF. (Doc. 45-1 at 3; Doc. 45-10 at 17.) Wright’s

alleged use of profanity in supervising and directing inmates on January 15, 1993,

prompted this rebuke (Doc. 45-1 at 3; Doc. 45-10 at), as purportedly observed by

two of his colleagues (Doc. 45-1 at 3). According to Wright, Nagle as well as these

two men were “white.” (Doc. 45-1 at 3.) Wright disputed this accusation, though

he acknowledged some “incident” took place. (Id. at 3-4.) Still, Wright took no

further action because, by his own admission, he received no suspension or loss of

pay. (Id. at 4-5.)

      Even prior to this reprimand, Wright had been disciplined more than once by

his WJCF superiors. (Doc. 32-4 at 1-2.) He received a ten-day suspension without

pay “relating to sleeping while on duty” on July 11, 1987. (Id. at 2.) He was placed

on restrictive sick leave due to “setting [a] pattern of abuse” on December 17, 1987,

and not removed due to improvement in his usage until July 25, 1989. (Id.) On

August 23, 1989, less than a month later, he was returned to restrictive sick leave.


                                         4
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 5 of 35




(Id.) He received an oral reprimand relating to this use of sick leave on October 12,

1989, and one relating to tardiness on November 16, 1989. (Id.) A fifteen-day

suspension for inattentiveness while on duty followed on January 6, 1990, and an

oral reprimand relating to his failure to call back on sick leave was issued on

February 2, 1990. (Id.) He also received leave for one hour without pay for being

late “due to rides car breaking down” on November 9, 1990. (Id.) Then, there were

two more incidents of unspecified misconduct that complete his pre-January 25,

1993, file. (Id.)

      As to this record, Wright has merely acknowledged “that they’re on paper.”

(Doc. 45-6 at 24.)

      B.     Night of November 11, 1993

      On the night of November 11, 1993, Wright was one of six correctional

officers working the six observation towers at WJCF during the third shift, which

lasted from 10:00 p.m. – 6:00 a.m. (Doc. 45-1 at 6; see also Doc. 32-4.) Three white

officers—Jimmy Weeks (Weeks), Peter Blair (Blair) and Ralph Keef (Keef)—

manned Towers 1, 2 and 4, respectively. (Doc. 45-1 at 6; Doc. 45-3 at 17-18.)

Wright, Ricky Grider (Grider), and Clarence Burch (Burch), three African American

officers, were stationed in Towers 3, 5 and 6, respectively. (Doc. 32-7 at 3; Doc.

45-1 at 6; Doc. 45-3 at 17-18.)




                                         5
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 6 of 35




      The prison’s Standard Operating Procedures (SOP) apparently did specify the

duties of such officers. (E.g., Doc. 45-3 at 15-16; Doc. 45-1 at 23-24.) Per these

regulations, each of the six men on duty, including Wright, was “responsible for the

security of all fences, roof tops and areas around their assigned tower and in their

field of view.” (Doc. 45-1 at 23.) At all times, a tower officer was to “remain alert

to any vehicle entering or departing the facility,” as well as “[a]ny vehicle attempting

to go around the perimeter road . . . .” (Id. at 24.) Relevant here, the SOP expressly

states: “Any time a sergeant or above or any Dog Handler comes by or stops at a

tower the tower officer will acknowledge the presence of these individuals.” (Id.

(emphasis added).) During daylight, clearly showing oneself “to the person in the

vehicle” and waving was sufficient.             (Id.)     At night, however, “the

acknowledgement” was supposed to be done “by the tower officer flashing the inside

tower lights on and off at least twice.” (Id. (emphasis added).). As the SOP warns,

“[d]uring the hours of darkness, increased vigilance is a must.” (Id.) Though Wright

denies this policy’s reality, he does at one point concede the existence of some kind

of regulation. (Doc. 45-7 at 19-21.)

      At approximately 12:15 a.m. on November 12, 1993, an assistant dog handler,

Sergeant Harry Dean Findley (Findley), approached the perimeter of the facility to

retrieve a wood ramp. (Doc. 45-1 at 6; Doc. 32-4.) Beginning in Tower 2, Findley

informed Blair that he was going to perform a perimeter check after retrieval of the


                                           6
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 7 of 35




ramp. (Doc. 32-7 at 4; Doc. 45-1 at 6, 19.) Generally, during such a perimeter check,

an officer would drive around the perimeter of the prison, being acknowledged by

one or more officers in each of WJCF’s six towers. (Doc. 45-3 at 16-17). Though

the SOP refers to “the tower lights” (Doc. 45-1 at 24), the tower officers were

expected to promptly provide such recognition via some form of visible light, (Doc.

45-3 at 16-17, 19-20). Though less than unambiguously, Wright has denied the

existence of even such an informal policy. (Doc. 45-1 at 5.)

      After his colloquy with Blair, Findley launched and completed his first

inspection. He passed Grider in Tower 5 and Burch in Tower 6; neither immediately

acknowledged him in the required manner, though both eventually did so. (Doc. 45-

3 at 18; see also Doc. 32 at 1-2.) In contrast, Weeks and Keef never did so. (Doc.

45-3 at 18; see also Doc. 32 at 1-2.) Upon completing his check, Findley returned

to his residence and called his shift commander to report the events of the evening.

(Doc. 45-3 at 18-19.)

      Concerned by several tower officers’ lack of response, Findley returned to

WJCF at approximately 2:10 a.m. on his own initiative and drove the perimeter road

again. (Doc. 32-4 at 1; Doc. 45-3 at 20.) During this second sweep, Blair in Tower

2 acknowledged Findley, as did Keef in Tower 4. (Doc. 45-3 at 20-21.) Wright in

Tower 3, Grider in Tower 5, and Burch in Tower 6 failed to do so. (Id.)




                                         7
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 8 of 35




      With his second sweep completed, Findley went home and returned to WJCF

with a video camera in hand. (Doc. 45-3 at 21-22.) Armed with this device, Findley

approached the perimeter again. This time, officers in Towers 1, 2, 4, 5 and 6

immediately acknowledged him. (Id. at 23.) According to Findley, for the third

time that night, however, Wright purportedly neglected to respond with alacrity.

(Id.) He only did so once Findley stopped his vehicle and got out. (Doc. 32-4 at 1;

Doc. 45-3 at 23.)

      Although Wright broadly disputes Findley’s account of the night of

November 11 and the morning of November 12 (Doc. 45-1 at 7), he has also made

several telling admissions as to the foregoing trips. As to Findley’s first trip, he has

testified: “I don’t recall flicking my lights.” (Doc. 45-6 at 24.) He later admits that

Findley possibly had to flash his lights on several occasions before he responded and

acknowledged him during the former’s second trip by walking onto the catwalk.

(Doc. 45-7 at 18-19.) When Findley came a third time, an “upset” Wright claims to

have “walk[ed] out and ask[ed] him what was going on” due to his “bizarre

behavior.” (Doc. 45-6 at 24.)

      For the fourth time, Findley then made one more trip around the perimeter,

during which all tower officers promptly acknowledged him. (Doc. 45-3 at 32.)

Returning home, Findley communicated the results of his last three perimeter checks

to his shift commander. (Id. at 40.)


                                           8
      Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 9 of 35




       As all parties agree, Findley had no more involvement in this suit’s

precipitating events. He had no role in recommending how and whether the tower

officers would be disciplined. (Id. at 40-41.) Findley also had no knowledge that

Wright had filed an EEOC charge months earlier. (Id. at 36.)

       C.     Aftereffects: Notice of Intent to Recommend Dismissal and
              Internal Appeal

       On December 1, 1993, ADOC gave Wright notice of its intent to terminate

him for failing to acknowledge Findley. (Doc. 32-4.) Wright was not the only

officer to receive such news, as Grider received one as well.                     Report and

Recommendation, Rickey Grider v. State of Alabama, Case No. 2:06-cv-992-MHT

(M.D. Ala. July 11, 2007), ECF No. 34 [hereinafter Grider Case].3 Wright’s Notice

of Intent to Recommend Dismissal (Notice) read as follows:

       You were assigned to work Tower 3 on November 11, 1993 on third-
       shift (10:00 p.m. – 6:00 a.m.). During your shift, you failed to
       acknowledge the presence of the Assistant Dog Handler, Harry Findley
       on the perimeter road or to acknowledge his presence at Tower 3. This
       happened twice during your shift.

       ...

       Your actions constitute a violation of the following portions of the
       Department of Corrections Administrative Regulation 207, “Standards
       of Conduct, Department of Corrections Employees.” . . . .



3
  This Court may take judicial notice of any such records, especially when, as here, the parties
attach them to their briefing.
                                               9
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 10 of 35




      1. Section III-1/B-“Render full, efficient, and industrious service.

      2. Section III-2.-“Each employee's conduct shall, at all times, be
      consistent with the maintenance of proper security and welfare of the
      institution and of the prisoners under his or her supervision. . . .

      Considering this recent incident, along with your repeated previous
      infractions, I have no recourse but to recommend your dismissal from
      employment with this institution and the Department of Corrections. .
      . .

(Doc. 32-4.) Wright refused to sign for the Notice’s receipt. (Id. at 3.)

      As the Notice clearly states, in deciding to terminate Wright, Warden Nagle

considered Wright's prior disciplinary history. That documented past featured seven

previous infractions, including one ten-day suspension for sleeping while on duty

and one fifteen-day suspension for inattentiveness while on duty. (Doc. 32-4 at 2;

32-5.) Crucially, these two prior infractions evidenced Wright’s inattentiveness.

According to the ADOC, the November 12 events therefore constituted Wright’s

“third-strike” for this particular impropriety. (Doc. 53 at 10.)

      The Notice’s delivery triggered the ADOC’s internal administrative process.

(Doc. 32-4 at 3.) Nagle and Wright first participated in a pre-dismissal conference

at which Wright's work history was reviewed. (Doc. 32-4 at 3.) After considering

the Notice, associated documents, Wright’s overall record, and the defense he had

offered during this conference, (Doc. 32-4 at 3), the then-Commissioner of the

                                          10
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 11 of 35




ADOC, Tommy Herring (Herring), adopted Nagle’s recommendation and ordered

Wright’s termination. (Doc. 32-5.) Wright’s first stint with ADOC thusly ended,

effective February 18, 1994.4 (Id. at 2.)

       D.     Aftereffects: External Appeal

       Wright then appealed his termination to the Alabama State Personnel Board.

(Doc. 32-6; Doc. 32-7.)

       In accordance with its regulations, the ASPB appointed a hearing officer to

make proposed findings of fact and conclusions of law. (Doc. 32-8.) The Honorable

Daniel T. Hull Jr. (Hull) held a prehearing conference at WJCF on April 11, 1994,

and the hearing itself on June 9, 1994. (Doc. 32-7 at 1-2.) Among other things, Hull

weighed testimony from four persons—Wright, Blair, Findley, and Grant Dewayne

Culliver, Wright’s supervisor as of November 1993—and considered several

documents: map of the six towers’ location; SOP; four reports as to the November

11, 1993, incident; and at least two more unidentified papers. (Id. at 2-8.) In his

report, Hull made four findings of fact—that (1) Wright had been inattentive on two

occasions on November 11 and 12, 1993; (2) alertness and attentiveness at all times

by the assigned tower guard is “important to the [prison’s] security”; (3) all three



4
  In the interim, on February 24, 1994, Wright filed a second charge of discrimination with the
EEOC claiming discrimination by the ADOC in his termination. (Doc. 45-1 at 39; Doc. 45-11 at
24.) Wright amended his charge on April 28, 1994, to include a claim of retaliation. (Docs. 45-1
at 42; Doc. 45-11 at 48.)

                                              11
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 12 of 35




officers who evidenced their inattentiveness at that time received the same

discipline; and (4) the officers not disciplined evidenced no inattentiveness. (Id. at

2.) Hull also concluded that (a) Wright was not terminated due to the SOP’s selective

enforcement, and (b) Wright had not been prejudiced by the ADOC’s failure to

provide timely witness and exhibit lists. (Id.) Simply put, Hull rejected Wright’s

assertion that ADOC had selectively enforced its acknowledgement policy against

the African-American tower officers. (Id.) He therefore recommended that the

ASPB affirm the ADOC’s decision to terminate Wright. (Id. at 8.)

      The ASPB thereupon conducted its review as to whether Wright had been

“inattentive twice while assigned to duty on Tower 3.” (Doc. 32-8.) It not only

weighed Hull’s report but also held oral argument. (Id. at 1.) Finding no evidence

of mitigation of punishment, the ASPB ultimately so decided. (Id. at 1-2.)

      E.     Post-ASPB Events

      After Wright’s termination, another African-American officer filled his

position. (Doc. 36-5 at 3.) It remains so today. (Id.)

      Similarly terminated because of the events of November 12, 1993, Grider filed

suit claiming discrimination in connection with his termination. The Grider Case

ultimately was dismissed at the summary judgment stage.




                                         12
      Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 13 of 35




       Wright’s litigation history against the ADOC began in May 1993 when he

intervened in the statewide employment discrimination action entitled Crum, et al.

v. State of Alabama, et al., Case No. 2:94cv356-MHT (M.D. Ala.). On October 6,

2010, the district court granted Wright's motion to convert his intervenor class claims

into an individual action premised primarily upon his 1994 termination. (Doc. 1.)

That decision resulted in the filing of the instant case. (Id.)

IV.    LEGAL STANDARD

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure,5 summary

judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

       The moving party “always bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the

‘pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323. The movant may meet this burden



5
  In this opinion, any and all reference to “Rule []” or “Rules []” are to one or more provisions of
this procedural compendium.
                                                13
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 14 of 35




by presenting evidence showing there is no dispute of material fact, or by showing

that the nonmoving party has failed to present evidence in support of some element

of its case on which it bears the ultimate burden of proof. Id. at 322-24. If the

movant succeeds, the non-movant must now establish, with evidence beyond the

pleadings, that a genuine issue material to its case exists. Fitzpatrick v. City of

Atlanta, 2 F.3d 1112, 1115-17 (11th Cir. 1993); see also id. at 1116, n. 3 (discussing

Rule 56(e)) (“When a motion for summary judgment is made and supported ... an

adverse party may not rest upon the mere allegations or denials of [his] pleading, but

[his] response . . . must set forth specific facts showing that there is a genuine issue

for trial.”). What is material is determined by the substantive law applicable to the

case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      A dispute of material fact “is ‘genuine’ . . . if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. at 248. The

non-movant “must do more than simply show that there is some metaphysical doubt

as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986). Rather, the non-movant must present “affirmative evidence”

of material factual conflicts to defeat a properly supported motion for summary

judgment. Anderson, 477 U.S. at 257. If the non-movant's response consists of

nothing more than conclusory allegations, the court must enter summary judgment

for the movant. Holifield v. Reno, 115 F.3d 1555, 1564 n.6 (11th Cir. 1997); Harris


                                          14
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 15 of 35




v. Ostrout, 65 F.3d 912, 916-18 (11th Cir. 1995). Similarly, “discredited testimony

is not [normally] considered a sufficient basis for drawing a contrary conclusion.”

Anderson, 477 U.S. at 256-57 (quoting Bose Corp. v. Consumers Union of United

States, Inc., 466 U.S. 485, 512 (1984)). However, if there is a conflict in the

evidence, “the [plaintiff's] evidence is to be believed and all justifiable inferences

are to be drawn in his favor.” Anderson, 477 U.S. at 255; Molina v. Merritt &

Furman Ins. Agency, 207 F.3d 1351, 1356 (11th Cir. 2000); U.S. v. Four Parcels of

Real Property, 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc) (internal quotation

marks and citations omitted).

        After the nonmoving party has responded, a district court must grant summary

judgment if there remains no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(c).

V.      DISCUSSION

        A.    Wright’s Race Discrimination Claims – McDonnell Douglas

        Wright contends that he was wrongfully terminated in 1994 from his position

as a correctional officer because of his race. Specifically, he alleges that, although

he and the other African-American tower officers were fired for allegedly failing to

acknowledge Findley in accordance with ADOC policy, the three white tower

officers also on duty that night were not fired. Wright sues under Title VII and §

1981.


                                         15
    Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 16 of 35




      Title VII and § 1981 both prohibit race-based discrimination. 42 U.S.C. §

2000e-2(a)(1); Walker v. NationsBank of Fla., 53 F.3d 1548, 1555 (11th Cir. 1995).

Moreover, the elements of race-based employment discrimination claims brought

under either are the same. Standard v. A.B.E.L. Servs., 161 F.3d 1318, 1330 (11th

Cir. 1998). Accordingly, the Eleventh Circuit “has routinely and systematically

grouped Title VII and § 1981 claims for analytic purposes.” Jimenez v. Wellstar

Health Sys., 596 F.3d 1304, 1312 (11th Cir. 2010). The Court will do the same.

      To defeat that part of the Motions that challenge Wright’s ability to make out

a prima facie case of discrimination, Wright first must make such a showing by one

of three generally accepted methods: (1) presenting direct evidence of discriminatory

intent; (2) presenting evidence to satisfy the four-part circumstantial evidence test

set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); or (3) presenting

statistical proof. Carter v. City of Miami, 870 F.2d 578, 581 (11th Cir. 1989).

Where, as here, Wright relies on the second method, i.e. circumstantial evidence, to

establish discriminatory intent, the Court uses the McDonnell Douglas analytical

framework to evaluate the sufficiency of Wright’s evidence. Flowers v. Troup Cty.,

Ga., Sch. Dist., 803 F.3d 1327, 1335-36 (11th Cir. 2015). Under this burden-shifting

framework, “a plaintiff first must make out a prima facie case of discrimination that

‘in effect creates a presumption that the employer unlawfully discriminated against

the employee.’” Flowers, 803 F.3d at 1336 (quoting Tex. Dep’t of Cmty. Affairs v.


                                         16
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 17 of 35




Burdine, 450 U.S. 248, 254 (1981)). If a plaintiff presents a prima facie case, then

the burden shifts to a defendant to articulate a non-discriminatory basis for the

employment action at issue. If the latter carries this light burden, then the burden

returns to the plaintiff to prove that the defendant’s stated reason is pretext for

intentional discrimination. Flowers, 803 F.3d at 1336.

       To satisfy the first part of the McDonnell Douglas framework, Wright must

show that (1) he is a member of a protected class; (2) he was qualified for his job;

(3) he was subjected to an adverse employment action; and (4) his employer treated

similarly situated employees outside his class more favorably. Curtis v. Broward

Cnty., 292 F. App’x 882, 883 (11th Cir. 2008) (citing Maynard v. Bd. of Regents of

Div. of Univs. of Fla. Dep’t of Educ., 342 F.3d 1281, 1289 (11th Cir. 2003)).6

Alternatively, Wright may establish the fourth element of his prima facie case by

presenting evidence that he was replaced by someone outside his protected class.

Hudson v. Middle Flint Behavioral Healthcare, 522 F. App’x 594, 596 (11th Cir.

2013).

       Wright’s first alleged proof of racial discrimination—that he was wrongly

reprimanded for the use of profanity when a number of other correctional officers

were not disciplined for similar conduct—fails as a matter of law. (Doc. 44, p. 21.)


6
  Although unpublished opinions, generally denominated by a cite to the Federal Appendix or
some electronic medium, “are not considered binding precedent . . . , they may be cited as
persuasive authority.” 11th Cir. R. 36-1. The Court treats them as such here and elsewhere.
                                            17
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 18 of 35




Typically, the “reprimand of an employee does not constitute an adverse

employment action when the employee suffers no tangible harm as a result.”

Summerlin v. M & H Valve Co., 167 F. App’x 93, 97 (11th Cir. 2006) (per curiam)

(citing Pennington v. City of Huntsville, 261 F.3d 1262, 1267 (11th Cir. 2001); Lucas

v. W.W. Grainger, Inc., 257 F.3d 1249, 1261 (11th Cir. 2001); and Akins v. Fulton

Cty., Ga., 420 F.3d 1293, 1301 (11th Cir. 2005)). Here, Wright does not allege that

the written reprimand affected any important condition of his employment, such as

salary, benefits, title, or job duties. He actually says nothing at all, much less provide

more than a scintilla of concrete evidence, that any tangible consequences followed.

Due to this incontrovertible lapse, the Court concludes the written reprimand had no

adverse effect on Wright’s employment, entitling the Defendants to summary

judgment concerning any discrimination claim based on this 1993 reprimand. See

Atkins, 420 F.3d at 1301 (concluding that because plaintiff had not alleged that the

reprimand affected the terms and conditions of employment, the reprimand did not

constitute an adverse employment action).

      Wright’s termination, however, does constitute an adverse employment action

that merits consideration. As to this act, the ADOC argues that Wright cannot meet

his prima facie burden for two reasons: first, his position was filled by another

African-American officer, and second, Wright has not presented any similarly




                                           18
    Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 19 of 35




situated white comparators. Since Wright does not contest the former, the pertinent

inquiry concerns whether Wright has tendered proper comparators.

      The Eleventh Circuit recently addressed the comparator analysis in Lewis v.

City of Union City, Georgia. 918 F.3d 1213 (11th Cir. 2019). In Lewis, the Circuit

clarified that a plaintiff proceeding under the McDonnell Douglas framework must

show that his alleged comparators are “similarly situated in all material respects.”

Id. at 1218. Although what constitutes a “material” similarity or difference will

differ from case to case, a similarly situated comparator generally will have

“engaged in the same basic conduct (or misconduct) as the plaintiff”; “been subject

to the same employment policy, guideline, or rule as the plaintiff”; “been under the

jurisdiction of the same supervisor as the plaintiff”; and “share[d] the plaintiff’s

employment or disciplinary history.” Id. at 1227-28.

      Here, Wright has pointed to only three individuals as comparators. Two

individuals (Blair and Keef) were white tower officers on duty the night of

November 12, 1993, who were not ultimately terminated. The third comparator

(Brumley) is a third white correctional officer disciplined for being inattentive on

multiple occasions but never fired.

      The ADOC contests each person’s suitability. It first argues that Blair is not

an adequate comparator because Blair was not accused of being inattentive by

Findley on the night in question. Furthermore, even if he had been observed as being


                                        19
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 20 of 35




inattentive, he still would not have been a proper comparator due to a disciplinary

history much less extensive than Wright’s history.

      The ADOC next contends that Keef is not a proper comparator for two

reasons. First, there is no evidence that Keef failed to acknowledge Findley on

November 12, 1993; second, Keef’s disciplinary history consisted of only one

previous suspension almost ten years earlier. (Doc. 32 at 7; Doc. 53 at 9.) Although

the testimony of Findley is consistent with this position, (see Doc. 45-3 at 16-28),

the ADOC in its evidentiary submission in support of its summary judgment motion

submitted an affidavit from Nagle in which Nagle testified differently; that is, that

Keef, in fact, had been inattentive on November 12, 1993. (Doc. 36-2 at 3.) Since

the Court must construe the facts in the light most favorable to Wright, the Court

will consider Keef in a manner that assumes Keef failed to acknowledge Findley on

November 12, 1993.

      Finally, as to Brumley, Wright argues that he is a proper comparator because

Brumley had an extensive disciplinary history, including multiple instances of being

inattentive, but he was never terminated. ADOC, as it does with Blair and Keef,

argues that Brumley was not accused of the same misconduct as Wright, did not

have the materially same disciplinary history as Wright, and was not in a third-strike

situation, as Wright on November 12, 1993.




                                         20
    Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 21 of 35




        After careful review, the Court concludes that Blair, Keef, and Brumley are

not proper comparators because none of them are similarly situated in “all material

respects” to Wright.

        As it concerns Blair and Keef—the two white comparators who were on tower

duty the night of November 12, 1993—neither individual had materially the same or

similar disciplinary history as Wright. Unlike Wright, who had been disciplined

seven times prior to his termination, including two suspensions (inattentiveness

while on duty and sleeping while on duty) and four reprimands, and who was

documented to have been repeatedly inattentive by Findley, Blair had been

disciplined on only three occasions. Not one of those events had netted a suspension,

and no oral or written reprimands had followed a single one.          Perhaps most

importantly, Findley did not document Blair’s inattentiveness. (Doc. 32-17 at 2.)

Keef had an even less packed disciplinary history than Blair: one prior infraction,

punished by a ten-day suspension, from 1984, nearly ten years before the night in

question. (Id.) Further, Blair and Keef had never been found inattentive or asleep

even once, while Wright had been twice so found, before the night of November 12,

1993.




                                         21
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 22 of 35




       Consequently, the Court concludes that Wright’s November 12, 1993

inattentiveness infraction, which Blair did not commit but Keef did,7 Wright’s two

prior inattentive and sleeping offenses, Wright’s two prior suspensions, and Wright’s

more extensive disciplinary history are sufficient to establish that Wright was not

similarly situated in all material aspects to Blair and Keef. See Silvera v. Orange

Cty. Sch. Bd., 244 F.3d 1253, 1259 (11th Cir. 2001) (multiple arrests sufficient to

establish plaintiff not similarly situated to comparator); Maniccia v. Brown, 171 F.3d

1364, 1369 (11th Cir. 1999) (female plaintiff not similarly situated to male

comparators where female plaintiff had committed at least four policy violations

while male comparators had each only committed one policy violation); Jones v.

Bessemer Carraway Med. Ctr., 137 F.3d 1306, 1312 (11th Cir. 1998) (female

plaintiff who committed multiple acts of misconduct in a single day not similarly

situated to other employees who had each only committed one act of misconduct).

Thus, these two men are not proper comparators.

       Wright’s third comparator is Brumley. A white correctional officer, Brumley

had committed more than eleven infractions over an eleven-year period, including

four instances in which Brumley was observed to be inattentive or asleep at his post.

Two of these incidents occurred when Brumley was manning a perimeter tower.



7
 As Wright does not contend that Weeks, who also was present on November 12, 1993, is a proper
comparator, the Court need not analyze him.
                                             22
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 23 of 35




Despite this history, unlike Wright, Brumley was never terminated for his

inattentiveness, even when he was so classified for a third and fourth time.

      With that said, the Court nonetheless concludes that Brumley too is not a

proper comparator for two reasons. True, he did have more disciplinary infractions

and suspensions than Wright over his entire ADOC work history. But Brumley’s

disciplinary history occurred over an eleven-year period, compared to Wright’s five-

year history. Also, three of the four occasions in which Brumley was cited for being

inattentive not only occurred almost ten years after Wright’s termination but were

also adjudged by a different warden and commissioner. (Doc. 45-10 at 51-53; Doc.

45-15 at 28-62.)

      As to the latter point, the Eleventh Circuit has explicitly noted that differences

in treatment by different supervisors or decisionmakers, although not dispositive,

can seldom be the basis for a viable discrimination claim. Horn v. United Parcel

Serv., Inc., 433 F. App’x 788, 793 (11th Cir. 2011) (“[I]t is relevant, but not

dispositive, that different decisionmakers were involved in administering

discipline.”).

      Here, the Court concludes that the combination of different decisionmakers—

Wright’s warden was Nagle, and his ADOC director was Tommy Herring, while

Brumley’s warden was Stephen Bullard, and his ADOC directors were Michael

Haley and Donal Campbell—and the temporal distance (ten years) between the night


                                          23
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 24 of 35




in question and three of Brumley’s inattentiveness infractions render Brumley’s

incidences of inattentiveness simply far too remote to transform him into a proper

comparator for Title VII purposes. The difference in kind and degree is just too

great.

         Consequently, Wright has come forward with no similarly situated

comparators for purposes of establishing his prima face case, and the ADOC is

entitled to summary judgment with respect to Wright’s discrimination claims.8 See

Holifield, 115 F. 3d at 1562.

         The ADOC’s alternative argument for relief merits its own analysis. Even if

Wright made out a prima facie case of discrimination, the ADOC contends that

Wright’s claim still would fail because he is unable to show that the DOC’s reason

for terminating him was pretext for an underlying discriminatory motive. As the

record shows, Wright was terminated for being inattentive for a third time after a

long history of disciplinary problems over a relatively short tenure of five years.

(Doc. 53 at 8, 11.) That third time, it stresses, constitutes an egregious circumstance

because it occurred at a perimeter tower of a maximum-security prison. (Id.)




8
  ADOC also argues that Wright’s discrimination and retaliation claims are barred because the
ADOC successfully raised the Ellerth-Faragher affirmative defense, as established in Burlington
Industries, Inc. v. Ellerth, 524 U.S. 742 (1998), and Faragher v. City of Boca Raton, 524 U.S. 775
(1998). Because Wright failed to establish his claims for discrimination and retaliation, the Court
need not determine whether the Ellerth-Faragher defense applies to the facts of this case.
                                               24
        Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 25 of 35




         Based on the observations of Findley and Wright’s disciplinary history, the

Court concludes that the Defendants have proffered a legitimate, non-discriminatory

reason for terminating Wright’s employment. See Vessels v. Atlanta Ind. Sch. Sys.,

408 F.3d 763, 770 (11th Cir. 2005) (noting that “[s]o long as the employer articulates

a clear and reasonably specific non-discriminatory basis for its actions, it has

discharged its burden of production”) (internal quotation marks omitted).

         Because the ADOC has satisfied its burden to proffer a legitimate, non-

discriminatory reason for terminating Wright, the burden now shifts to Wright to

establish that the ADOC’s reason is merely pretext for discrimination. See

McDonnell Douglas, 411 U.S. at 802; Alexander v. Fulton Cty., Ga., 207 F.3d 1303,

1336 (11th Cir. 2000)9. A plaintiff may create an issue of fact at the pretext stage

by (1) presenting evidence that the defendant's proffered reason is not worthy of

belief, thereby enabling the jury to infer that discrimination was the employer's real

reason, or (2) presenting evidence that discrimination was, in fact, the employer’s

real reason. Wilson v. B/F Aero., Inc., 376 F.3d 1079, 1088 (11th Cir. 2004); cf.,

e.g., Combs v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997); Wu v.

Thomas, 847 F.2d 1480, 1483 (11th Cir. 1988). The district court must determine

“whether the plaintiff has demonstrated such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer's proffered


9
    Overruled on other grounds by Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th Cir. 2003).
                                                25
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 26 of 35




legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence.” Jackson v. Ala. State Tenure Comm’n, 405 F.3d 1276, 1289

(11th Cir. 2005) (internal quotation marks omitted).

      Wright argues the ADOC’s proffered reason for terminating his employment

is pretext because (1) the ADOC’s witnesses provided conflicting testimony about

the events of November 12, 1993; (2) Wright did, in fact, acknowledge Findley’s

presence and therefore Wright should not have been terminated for violating policy;

and (3) two of the white tower officers failed to timely acknowledge Findley.

      These three arguments fail to cast sufficient doubt on the ADOC’s assertion

that it terminated Wright for being inattentive in failing to acknowledge Findley.

      ADOC’s witnesses, primarily Findley and Warden Nagle, did not provide

contradictory reasons for Wright’s termination. The record reveals that Findley

consistently set forth in his written statements and testimony that Wright failed to

timely acknowledge him on November 12, 1993. The record also indisputably

reveals that Wright had a significant disciplinary history. These two facts remain

uncontroverted and seemingly inconvertible. Wright points to inconsistences among

the deposition testimony of the tower officers as to exactly when and how they

acknowledged Findley. Yet, these inconsistencies come as no real surprise since

these depositions were taken almost eighteen years after the 1993 event forming the

basis of the lawsuit. Even giving Wright the benefit of the doubt and taking the facts


                                         26
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 27 of 35




in the light most favorable to Wright, not one of these inconsistences casts a smidgen

of doubt over the primary facts at hand; that is, Findley’s steadfast statements that

Wright was inattentive on November 12, 1993, that this was Wright’s third citation

for inattentiveness, and that Wright had seven prior infractions.

      That Wright disagrees with Findley’s version of events and the ADOC’s

decision to terminate based upon that version, standing alone, is insufficient to

satisfy his burden to prove that the ADOC, in the persons of Nagle and Herring, did

not in good faith believe that it had a legitimate basis for his termination. See, e.g.,

Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000); Elrod v. Sears,

Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991); Abel v. Dubberly, 210 F.3d

1334, 1339, n.5 (11th Cir. 2000); Alexander, 207 F.3d at 1339, 1341; Damon v.

Fleming Supermarkets of Florida, Inc., 196 F.3d 1354, 1361 (11th Cir. 1999).

Whatever else can be said, the extant record fully supports their stated reasons.

      While Wright may feel free to conjecture, this Court simply cannot second-

guess an employer’s non-discriminatory business decisions. Flowers, 803 F.3d at

1338. Even if the ADOC’s (in particular, Nagle’s) decision to terminate Wright for

being inattentive on November 12, 1993 was mistaken, an employer “is not liable

for discriminatory conduct” when it “fires an employee under the mistaken but

honest impression that the employee violated a work rule.” Damon v. Fleming

Supermarkets of Florida, Inc., 196 F.3d at 1363, n.3 (11th Cir. 1999). Here, with


                                          27
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 28 of 35




discovery over and with the relevant records adduced, that impression appears fully

merited, even if the result may strike Wright as unduly harsh.

      In sum, Wright has failed to rebut the ADOC’s legitimate reason for Wright’s

termination and therefore summary judgment is due the Defendants for this

additional reason.

      B.     Wright’s Race Discrimination Claims - “Convincing Mosaic”

      Even though Wright has failed to establish a prima facie case of discrimination

under the McDonnell Douglas framework, Wright’s claims can proceed if he has

otherwise presented “a convincing mosaic of circumstantial evidence that would

allow a jury to infer intentional discrimination” or retaliation. Lewis, 934 F. 3d at

1185 (considering plaintiff’s claims following earlier en banc decision) (quoting

Lockheed-Martin Corp., 644 F. 3d at 1328). Evidence showing such a mosaic may

include “(1) ‘suspicious timing, ambiguous statements, and other bits and pieces

from which an inference of discriminatory intent might be drawn,’ (2) systematically

better treatment of similarly situated employees; and (3) that the employer’s

justification is pretextual.” Id. at 1185. “Whatever form it takes, if the circumstantial

evidence is sufficient to raise ‘a reasonable inference that the employer

discriminated against the plaintiff, summary judgment is improper.’” Chapter 7 Tr.

v. Gate Gourmet, Inc., 683 F.3d 1249, 1256 (11th Cir. 2012) (quoting Lockheed-

Martin Corp., 644 F.3d at 1328)).


                                           28
    Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 29 of 35




      Also pertinent to this inquiry is the same principle already cited: that the Court

is not authorized to second-guess the business judgment of an employer. See Beckles

v. Fed. Express Corp., 489 F. App’x 380, 384 (11th Cir. 2012) (per curiam) (“We

do not sit as a super-personnel department, and we do not review the wisdom of an

employer’s business decisions, no matter how mistaken, as long as the action was

not for a prohibited discriminatory reason.”) (citing Alvarez v. Royal Atl.

Developers, Inc., 610 F.3d 1253, 1266-67 (11th Cir. 2010)). “Unless something

links the [challenged] actions to the employee’s race, that a decisionmaker singles

an employee out does not permit a jury to infer intentional discrimination based on

race.” Burch v. Coca-Cola Bottling Co. United, Inc., 51 F. Supp.3d 1176, 1194 (N.D.

Ala. 2014) (quoting Turner v. Fla. Prepaid Coll. Bd., 522 F. App’x 829, 833 (11th

Cir. 2013)).

      Wright has not addressed in depth this alternative means of showing

discrimination. But even if he did, for the same reasons that Wright has failed to

show that the ADOC’s reasons for his termination are pretextual, the Court further

finds that he has failed to present a “convincing mosaic” sufficient to withstand

summary judgment. Indeed, even by Wright’s own admission, Findley had to flash

his headlights on several multiple occasions before Wright acknowledged him on

November 12, 1993. In the prison setting, especially in a maximum-security facility

such as WJCF, inattentiveness in a perimeter tower is a significant infraction that
                                          29
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 30 of 35




puts the general public at risk. From this event, plus Wright’s two other infractions

for inattentiveness and sleeping on the job, in addition to other Rule 56 record

evidence, the Court concludes that no reasonable jury could find that the Defendants’

termination of Wright was motivated by any racial animus.

      C.     Retaliation Claims

      Aside from discrimination, Wright also claims that his termination was in

retaliation for his previous activities in filing an EEOC charge. Based on the same

evidence already parsed, the Court concludes the Defendants are entitled to summary

judgment on Wright’s retaliation claims too.

      The anti-retaliation provision of Title VII is broader in scope than the

discrimination provisions of Title VII. Indeed, a plaintiff may succeed on his

retaliation claim even when his underlying discrimination claim fails. See Burlington

N. & Santa Fe Ry. v. White, 548 U.S. 53, 63 (2006). Still, absent direct evidence,

courts also use the McDonnell Douglas burden-shifting framework to analyze

retaliation claims. Brown v. Ala. Dep’t of Transp., 597 F.3d 1160, 1181 (11th Cir.

2010). Under this framework, a plaintiff establishes a prima facie case of retaliation

by showing (1) he engaged in a protected activity, such as reporting harassment or

other discrimination based on a protected characteristic, (2) he suffered an adverse

employment action, and (3) there was a causal connection between the protected




                                         30
    Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 31 of 35




activity and the adverse employment action. Bryant v. Jones, 575 F.3d 1281, 1307–

08 (11th Cir. 2009).

      Wright points to only one pre-termination protected activity: the filing of his

EEOC charge on November 2, 1992.

      To demonstrate a causal connection between this activity and any subsequent

adverse employment actions, Wright must show that decisionmakers were aware of

the activity and that the activity and the subsequent adverse employment actions

were not “wholly unrelated.” Shannon v. Bellsouth Telecomms., Inc., 292 F.3d 712,

716 (11th Cir. 2002) (internal quotation omitted). “Close temporal proximity” may

sometimes, albeit rarely, be sufficient to show a protected activity and an adverse

employment action were not “wholly unrelated.” Gupta v. Fla. Bd. of Regents, 212

F.3d 571, 590 (11th Cir. 2000). However, temporal proximity, without more, must

be “very close.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.

2007) (quoting Clark County School District v. Breeden, 532 U.S 268, 273 (2001)).

By law, when three or more months elapse between a protected activity and an

adverse employment action, the temporal proximity of the events is not “very close.”

Thomas, 506 F.3d at 1364.

      Based on this jurisprudence, even though Wright’s termination undoubtedly

qualifies as an adverse employment action, that action came thirteen months after

Wright filed his EEOC charge. The temporal proximately simply does not rise to a


                                        31
    Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 32 of 35




sufficient level to infer a causal connection under binding precedent. Herron-

Williams v. Ala. State Univ., Case No. 18-10875, 2020 WL 599301, at *9, 2020 U.S.

App. LEXIS 3796 (11th Cir. Feb. 7, 2020) (per curiam) (where plaintiff employee

filed EEOC charge in March, employer responded to EEOC in July, and employee’s

pay was reduced in September of the same year, not enough temporal proximity to

establish causal connection for retaliation claim); Thomas v. CVS/Pharmacy, 336 F.

App’x 913, 915 (11th Cir. 2009) (per curiam) (three-and-a-half months too remote

to infer causation); Wallace v. Ga. Dep’t of Transp., 212 F. App’x 799, 802 (11th

Cir. 2006) (“[W]e have observed that the Supreme Court has cited with approval

decisions in which a three to four month disparity was found to be insufficient to

show causal connection.”); Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004)

(involving alleged retaliation under the ADA). Accordingly, the Court concludes

the Complaint and record do not contain sufficient evidence supporting a causal

connection between Wright’s termination in December 1993 and the filing of his

EEOC charge in November 1992.

      To the extent Wright asserts his January 1993 reprimand constitutes

actionable retaliatory conduct in response to his November 1992 EEOC claim, such

an allegation is without merit. An employment action that will support a retaliation

claim is one that is “materially adverse.” Crawford v. Carroll, 529 F. 3d 961, 973

(11th Cir. 2008). A materially adverse action is one that “‘well might have dissuaded


                                         32
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 33 of 35




a reasonable worker from making or supporting a charge of discrimination,’”

“irrespective of whether it is employment or workplace-related.” Id. at 973-74

(quoting Burlington, 548 U.S. at 68). As previously stressed, the “reprimand of an

employee does not constitute an adverse employment action when the employee

suffers no tangible harm as a result.” Summerlin v. M&H Valve Co., 167 Fed. Appx.

93, 97 (11th Cir. 2006) (citing Pennington v. City of Huntsville, 261 F.3d 1262, 1267

(11th Cir. 2001)). Wright does not allege that the written reprimand affected any

important condition of his employment, such as salary, benefits, title, or job duties.

Therefore, the written reprimand had no adverse effect on Wright’s employment

even under the less strict retaliation analysis.     See Akins, 420 F.3d at 1301

(concluding that because plaintiff had not alleged that the reprimand and threats of

suspension affected the terms and conditions of employment, they did not constitute

adverse employment actions). For the same reasons that the Court previously

concluded the reprimand did not rise to the level of an adverse employment action

for discrimination purposes, it also does not rise to the level necessary to support a

retaliation claim.

      Nevertheless, even if Wright had established a prima facie case for retaliation,

his retaliation claim still suffers from the same flaw as his discrimination claims —

there is no substantial evidence rebutting the ADOC’s explanation for Wright’s




                                         33
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 34 of 35




termination from which a reasonable jury could conclude that the ADOC’s reasons

were pretext for retaliation.

      Once a plaintiff establishes a prima facie case of retaliation, the burden shifts

to the defendant to proffer a legitimate non-retaliatory reason for the adverse action.

Crawford, 482 F.3d at 1308. If the defendant proffers a legitimate non-retaliatory

reason for its action, then the burden shifts back to the plaintiff to show that the

reason is merely pretextual and that the real reason was retaliatory. Id. A plaintiff

cannot merely point to facts that show retaliatory animus, and instead, must rebut

each of the defendant’s explanations. Id. The plaintiff bears the ultimate burden of

proving by a preponderance of the evidence that the reason provided is pretext for

retaliatory conduct. Pennington, 261 F.3d at 1266.

      As already observed, the ADOC here argues that Wright’s termination stems

from the conduct occurring on November 12, 1993 and his previous disciplinary

history. These are all legitimate non-retaliatory reasons for Wright’s termination.

Therefore, the burden shifts back to Wright to show that these are merely pretextual

and that the real reason was retaliatory.

      In response, Wright repeats the same reasons advanced in support of his

discrimination claim as to why this Court should find the ADOC’s proffered reason

is pretext. (Doc. 44 at 20-21.) No constructive purpose would be served by

reiterating the pretext analysis because it applies with equal force here. Simply put,


                                            34
     Case 2:10-cv-00841-RAH-WC Document 87 Filed 04/30/20 Page 35 of 35




Wright has not shown that the ADOC’s stated legitimate reasons for terminating his

employment were a pretext for unlawful retaliation for the filing of his EEOC charge

in 1992.10 As a result, the Defendants’ motions are due to be granted on Wright’s

retaliation claim.


V.     CONCLUSION

       Based on the foregoing, the Defendants' Motions (Docs. 31, 36) are

GRANTED and this case is dismissed with prejudice.

       DONE, this 30th day of April, 2020.


                                           /s/ R. Austin Huffaker, Jr.
                                    R. AUSTIN HUFFAKER, JR.
                                    UNITED STATES DISTRICT JUDGE




10
   Wright raised these same issues during his administrative appeal process, and each time, his
claims of discrimination and retaliation were rejected.
                                              35
